   

26 April 2018
CAA Industries Ltd. Shareholders
Dear All,

As you know, | was appointed as CEO in late 2016. Relevant to that date, CAA was on
the brink of insolvency and unable to pay its debts.

| updated you on the state of the company in a meeting held on 31 March 2017.

Following your instructions back then, | initiated a streamlining process and massive
cutbacks in expenses in order to take the company on a path of recovery.

In addition, the company launched new products (such as the Micro Roni gun conversion
kit, of which approximately 40K units were sold), established a plastic-injection division
and underwent a streamlining process that restored current profitability (excluding debts
incurred prior to my appointment as CEC).

In view of the stated measures, the company ended 2017 with a positive EBITDA profit.

Due to the stated efforts and investments made by some of the company's shareholders
(Moshe and Eldad Oz), it seemed that the company’s financial situation was stabilizing
and that it was pulling out of the predicament it was under with my arrival.

Unfortunately, we recently discovered that our largest injection client, Naan Dan Jain
Irrigation, with its factory based in Kibbutz Naan, is facing severe cash flow issues and,
as such, has halted all of its orders. This led to an immediate budgetary “deficit” of $200K
per monih in our cash flow.

Considering/by paying attention to that figure and the company's past debts, we are
currently facing a new situation that we experienced before, in which the company is
unable to pay its current and immediate debts to state institutions (The National Insurance
Institute, The Tax Authority, and so forth), its employees (salaries and pension provisions
as required by law) and its suppliers.

GEAR UP  P.o Box 8617 Industrial Zone, Qirvat-Gat $258201, Israe! T +972.8.8520034 WWW.CAAGEARUP,COM

Fo +972.8.8520050
   

In the circumstances at hand, | contacted CAA’s legal advisor, Adv. Eyal Abramov,
requesting his legal opinion on the situation that the company is about to face.

Adv. Abramov clarified that as long the company keeps operating without paying its debts
to employees and state institutions, the company's shareholders and officers face the risk
of a criminal indictment, be subject to administrative fines and personal lawsuits, including
measures taken against them by position-holders who will be appointed should the
company become insolvent.

In that situation, | wish to urgently convene a shareholders’ meeting in order to discuss
the new situation, the possible solutions and receive your instructions on future measures.

In view of the above, | would be glad to present the full financial data at the shareholders’
meeting.

Finally, | should note that several multimillion-dollar weapon and ammunition contracts
are about to be finalized with defense ministries in foreign countries, including Nigeria,
Morocco, Turkmenistan and others. However, in order to implement these deals
successfully, the company requires an immediate line of credit, which it currently does
not have.

Sincerely,
Tal Hermoni, CEO
ret
U vu
CAA INDUSTRIES LTD
GEAR UP P.O Box 8617 Industrial Zone, Qiryat-Gat 8258201, Israel T +972.8.8520034 WWW.CAAGEARUP.COM

F +972,.8.8520050
